Citation Nr: 0736459	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a mood disorder, dysthymia, 
and depression.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
February 1982 in the Army and from January 1983 to January 
1986 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.  The Board remanded this 
appeal in February 2007 for additional development; it has 
reviewed the expanded record and concludes that at least some 
of the issues on appeal are now ready for a decision.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a clear diagnosis of PTSD that 
conforms to the DSM-IV criteria.

2.  An acquired psychiatric disorder, to include a mood 
disorder, dysthymia, and depression, did not manifest during 
service or within one year of service; an acquired 
psychiatric disorder is not otherwise related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  An acquired psychiatric disorder, to include a mood 
disorder, dysthymia, and depression, was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in April 2004 and March 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  These letters advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by her, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  She was specifically told that it 
was her responsibility to support the claims with appropriate 
evidence, and she was advised of the need to submit any 
evidence in her possession that pertains to the claims.  
Finally these letters advised her what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The April 2004 letter was sent to the veteran prior to the 
November 2004 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2007 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical and personnel records are 
associated with the claims folder, as well as all relevant VA 
treatment records.  Also of record is evidence associated 
with the veteran's Social Security Administration (SSA) 
disability determination file and various private treatment 
records and reports pertaining to her claims.  Finally, the 
veteran was afforded a VA psychiatric examination in July 
2004 in conjunction with her psychiatric claims on appeal.

In its February 2007 remand, the Board directed the agency of 
original jurisdiction (AOJ) to request additional information 
from the veteran, including release forms, pertaining to 
outstanding treatment records.  The AOJ requested this 
information by letter dated in March 2007.  Moreover, this 
letter specifically identified the providers and facilities 
for which information and release forms were needed.  The 
veteran responded to this letter in April 2007 indicating 
that she had no additional evidence or information to give 
VA.  In light of the veteran's response, the Board considers 
VA's duty to assist the veteran to obtain these treatment 
records discharged.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (the duty to assist is not a one-way street).  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claims.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002)  and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  The veteran makes no allegations that she 
was in combat; rather, she contends that her PTSD is due to 
mental abuse, including sexual harassment by a superior 
officer, during service.  At the July 2004 VA examination, 
the veteran described at least one incident in which her 
then-boyfriend became verbally abusive and pushed her on the 
bed; she denied any physical harm, assault, or rape.  She 
also recounted an incident in which a superior officer 
questioned her regarding her personal life following a 
conversation regarding her difficulty understanding training 
material.  The examiner noted that she interpreted the 
questions as sexual; she later reported the incident and 
confronted the officer.

A review of the veteran's service records fails to reveal any 
treatment for psychiatric problems, including PTSD.  Although 
the January 1985 separation examination did not include a 
psychiatric evaluation, the Board observes that the veteran 
did not indicate any depression or nervous trouble on her 
self-reported history.

The veteran was evaluated for PTSD in July 2004, and the VA 
examination report from this evaluation indicates that the 
veteran has received treatment for psychiatric problems at VA 
since 1997-98.  She has also been in receipt of SSA 
disability benefits since 1998 for depression.  The examiner 
noted that the veteran's VA medical records reflect a variety 
of diagnoses including dysthymia, atypical bipolar disorder, 
and depression, not otherwise specified.  

Following a thorough interview and examination, the examiner 
concluded that the veteran did not meet the DSM-IV criteria 
for PTSD.  Specifically, the veteran did not meet the 
criteria for PTSD because she had not described a "traumatic 
event" in which she was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to physical integrity to herself or others in which 
she experienced feelings of intense fear and/or helplessness.  
With respect to the incident with her ex-boyfriend, the 
examiner noted that the veteran did not seek any counseling 
following the incident and later became friends with this 
individual.  Regarding the alleged sexual harassment, the 
examiner stated that the veteran's response did not exhibit 
"intense fear, helplessness, or horror."

The veteran's remaining medical records fail to demonstrate a 
diagnosis of PTSD.  As noted above, she has been diagnosed 
with various psychiatric disorders; however, PTSD is not one 
of them.  

According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  Without 
evidence of such diagnosis, the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  No further discussion of the two remaining elements of 
a PTSD service connection claim is necessary.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II. Acquired Psychiatric Disorder

Although the July 2004 VA examiner concluded that the veteran 
did not meet the DSM-IV criteria for PTSD, he did find that 
the veteran exhibited symptomatology consistent with an Axis 
I mood disorder, not otherwise specified, and an Axis II 
borderline personality disorder.  Additionally, as noted 
above, the record contains numerous treatment records 
indicating a variety of psychiatric diagnoses, including 
dysthymia, atypical bipolar disorder, major depressive 
disorder, premenstrual dysphoric disorder (PMMD), and 
depression, not otherwise specified.  The Board will now 
consider whether any of these diagnosed psychiatric disorders 
are related to the veteran's military service.

The first recorded evidence of psychiatric problems is an 
August 1988 private psychological evaluation report 
associated with the veteran's SSA disability determination 
records.  This report indicates treatment for approximately 
one month for "depression, anxiety, overthinking, and some 
suicidal ideation."  According to the history provided, the 
veteran was treated on an inpatient basis for a few days and 
then transferred to another facility for psychiatric 
evaluation.  The examining clinical psychologist describes 
the veteran's current stresses, including pregnancy, 
conflicts with the baby's father, and conflicts with her 
parents.  No diagnosis is provided in the report.  

A November 1990 follow-up report indicates that August 1988 
testing resulted in diagnoses of major depression, recurrent, 
without psychotic features, and a generalized anxiety 
disorder.  Based on the veteran's current symptoms, the 
diagnoses indicated are dysthymia and generalized anxiety 
disorder.  The examiner describes the veteran's reported 
verbal conflicts with her boyfriend; individual and family 
counseling is recommended.  The veteran's military service is 
mentioned, but there is no discussion of any specific 
incidents in service which led to the diagnoses provided in 
the report.

Counseling records dated during this period and shortly 
thereafter demonstrate continued depression and anxiety.  
Although many of these records are generic in their 
description of the veteran's stressors, a number of the 
records discuss worries and concerns regarding the veteran's 
son, difficulties with her boyfriend, and grief related to 
the death of her mother.  

The veteran began treatment for her psychiatric problems at 
VA in 1998.  Medical records show that she was hospitalized 
in late August 1998 for worsening depression with suicidal 
thoughts.  The hospital report indicates that the veteran has 
a long history of depression and that she reported a lot of 
family stress.  Although she denies any recent big events, 
she noted a number of recent deaths as well as continued 
grief over her mother's death; parenting problems are also 
indicated.  The final diagnosis provided is dysthymia.

Private and VA mental health records show continued stress, 
anxiety, and depression related to the veteran's family, 
especially her sons.  Moreover, VA records dated May 25, 
1999, and August 13, 1999, note that the veteran's depression 
is triggered by her turning anger in on herself.  A private 
hospital record indicates that she was admitted in January 
2000 after attempting suicide; the clinical record states 
that she ingested prescription medication following an 
argument with her teenage son.  A January 2002 VA mental 
health record notes that the veteran reported becoming 
depressed.  Topics discussed at this counseling session 
included a number of recent deaths, her husband's boss 
selling the farm, her son graduating from high school, the 
prospect of having to move, and drug users hassling her son 
and nephew.  In May 2002, she reported symptoms of racing 
thoughts, insomnia, and crying related to stress about her 
son's graduation and a conflict with her brother-in-law.  

The veteran was evaluated by a private licensed psychologist 
in March 2004 in conjunction with her SSA disability 
benefits.  The report notes a history of depression dating 
back to high school; she reportedly was hospitalized in 
August 1981 after discovering that her boyfriend was sleeping 
with her sister and losing a significant amount of weight.  A 
prominent current stressor noted by the examining 
psychologist is bereavement regarding the veteran's mother's 
death.  The veteran has also noticed that her depression 
often coincides with the onset of her menses.  She also 
reported some incidents of sexual harassment while in the 
military, however details were not provided.  The diagnoses 
provided are major depressive disorder with PMMD and a panic 
disorder with agoraphobia.  

Finally, the veteran was evaluated in July 2002 by a VA 
psychiatrist; diagnoses provided include a mood disorder, not 
otherwise specified, and a borderline personality disorder.  
Following a thorough review of the claims folder, the 
examiner opined that it was more likely than not that the 
veteran's mood disorder is related to post-military service 
stressors such as grief and mourning the death of her mother, 
recurrent and chronic interpersonal conflict in work and 
familial relationships, and the sexual abuse experienced and 
perpetrated by her son.  The examiner also noted that he 
could not substantiate a diagnosis of dysthymic disorder, 
major depressive disorder, or depression.  In this regard, it 
was the examiner's opinion that the veteran's reactivity of 
mood combined with her borderline personality disorder was 
most befitting a mood disorder.  

The veteran's VA clinical psychologist questions the July 
2002 diagnosis of a borderline personality disorder, noting 
that the veteran has never displayed characteristics 
consistent with this diagnosis.  Moreover, it is not his 
opinion/observation that she has unstable interpersonal 
relationships.  Although acknowledging that the veteran's 
detachment when under stress leads to her depression, the 
psychologist notes that she has not detached since uncovering 
and dealing with abuse she suffered as a child.

Regardless of the lack of consensus about the proper 
psychiatric diagnosis, the Board finds that the competent 
evidence discussed above fails to demonstrate that the 
veteran has an acquired psychiatric disorder, including a 
mood disorder, dysthymia, or depression, which is related to 
her military service.  In this regard, the veteran's numerous 
treatment records document increasing symptoms associated 
with post-military stressors such as the veteran's family and 
the death of her mother.  There is also some reference to her 
menses and this being a potential trigger for her depression.  
The Board finds that this evidence, which indicates post-
service causes of depression, weighs against the veteran's 
claim that her current disability is related to service.  
Although the record contains scattered references to sexual 
harassment in the military, none of the veteran's treatment 
records link her current problems to these incidents.  
Rather, as discussed above, the focus is on her worries, 
stresses, and sadness related to family events and 
relationships.

Moreover, the first evidence of any post-service problems is 
not until July 1988.  This is approximately three years after 
service separation; thus, presumptive service connection is 
not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007) (certain chronic 
disabilities, such as psychosis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).  

This three year lapse in time between the veteran's active 
service and the first indication of any psychiatric problems 
also weighs against the veteran's claim.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 


Finally, the Board finds the July 2004 VA etiological opinion 
to be probative as to the issue of whether the veteran has a 
current psychiatric disability that is related to her 
military service.  In this regard, the examiner's opinion 
reflects a careful analysis following an examination and 
interview with the veteran as well as a review of the 
veteran's claims folder.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board notes that there is some indication in the record 
that the veteran may have had psychiatric problems prior to 
her entry into military service.  Under such circumstances, 
service connection might be warranted for aggravation of this 
pre-existing disability.  See 38 C.F.R. § 3.306 (2007).  
However, there is no reference to any psychiatric problems on 
the veteran's entrance examinations into the Army or Marine 
Corps.  Thus, she is presumed to have been psychiatrically 
sound at service entrance.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  There is also no indication of any psychiatric 
problems or treatment during service.  The Board concludes 
there is insufficient evidence to rebut the presumption of 
soundness at entrance.

The Board notes the veteran's argument that her current 
psychiatric disorder had its onset in service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which fails to indicate a link 
between her current disability and service.  

The Board must rely on a competent medical expert to provide 
evidence regarding the issue of a nexus and it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, 
for the Board to conclude that the veteran's psychiatric 
disorder had its origin during military service under the 
above circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2007); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, while the 
Board is sympathetic to the veteran's claim, it cannot grant 
service connection for a psychiatric disorder which is the 
result of events that occurred after the veteran's separation 
from service.  

Therefore, with consideration of the probative VA examiner's 
report, the length of time following service prior to a 
recorded diagnosis of a psychiatric disorder, and the absence 
of any medical opinion suggesting a causal link to the 
veteran's service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a psychiatric disorder, to include a mood 
disorder, dysthymia, and depression.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include a mood disorder, dysthymia, and 
depression, is denied.


REMAND

The veteran asserts that she is entitled to service 
connection for a back disorder that was incurred during 
military service.  A July 2005 treatment report by Dr. Ebke 
indicates that the veteran reported intermittent low back 
pain beginning in December 1984.  According to the veteran, 
she was working on the flight line and was struck by a drop 
tank; she was seen by the emergency medicine department at 
the naval hospital on base.  

Although not expressly stated, it appears from the July 2005 
treatment report that Dr. Ebke was provided with at least 
some part of the veteran's claims file for review, including 
her service medical records.  His report indicates that he 
reviewed the clinical record associated with the December 
1984 incident and that at such time the veteran had pain in 
her left lower lumbar area without radiation.  A minimal 
examination was conducted which revealed tenderness in the 
paraspinal muscles and a negative straight leg raise.  The 
diagnosis provided was mild low back strain.  The veteran's 
January 1985 separation examination was negative for chronic 
back pain; however, according to Dr. Ebke, the veteran's back 
injury would still have been in an "acute phase of strain."  

Following service, the veteran indicated that she sought 
treatment at VA; Dr. Ebke notes that he has no documentation 
of these visits for review.  Based on the current evaluation 
of the veteran, including radiographic evidence, Dr. Ebke 
diagnosed the veteran as having intervertebral disc syndrome, 
moderate with recurrent attacks.  He then stated that it is 
at least as likely as not that the onset of the veteran's 
problems occurred as a result of injury sustained in December 
1984 while on active duty.  

However, after careful review of the entire evidence of 
record the Board concludes that Dr. Ebke's medical opinion is 
based on an incomplete history of the veteran's back.  As 
discussed below, the missing history is extremely pertinent 
to this claim.  Thus, a remand is warranted to obtain a VA 
medical opinion which addresses the issue of a nexus between 
the veteran's in-service back injury and her current 
intervertebral disc syndrome that is based on a complete 
history of the veteran's back disability.

First, although the veteran reported intermittent back pain 
beginning in December 1984, at least one medical record notes 
a back injury in 1984 with pain beginning in 1995.  See 
February 28, 2005, Discogram Procedure Report.  Also relevant 
to the veteran's history is a VA primary care clinical record 
which notes that the veteran reported a lower back injury 
associated with a 1987 motor vehicle accident.  See February 
10, 2003, VA Primary Care Physician record.  Efforts were 
made to obtain information to request records pertaining to 
this 1987 motor vehicle accident, however, the veteran did 
not respond.  See March 21, 2007 letter sent to veteran 
requesting information regarding treatment records pertaining 
to 1987 motor vehicle accident.  Finally, the Board notes 
that the veteran also reported a back injury related to work 
in 1989.  See July 2004 VA Examination Report.  There is no 
indication that any records pertaining to this injury have 
been requested.  

Thus, reasonable attempts should be made to obtain treatment 
records pertaining to the veteran's 1987 and 1989 back 
injuries.  Following such attempts the claims folder should 
be sent for review by an appropriate medical professional who 
can provide an opinion regarding a nexus between the 
veteran's in-service back strain and her current disability.  
The reviewing physician should review any available records, 
including Dr. Ebke's July 2005 opinion and this remand, and 
provide an opinion as to the likelihood that the veteran's 
intervertebral disc syndrome is related to her in-service 
mild low back strain.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
names and addresses of all medical care 
providers/facilities treating the veteran 
for her back injuries associated with a 
1987 motor vehicle accident and 1989 work 
injury.  The veteran should also provide 
any information, and necessary releases, 
pertaining to any worker's compensation 
claims or legal actions related to her 
1989 back injury at work.  After securing 
the necessary release from the veteran, 
obtain these records.  

2.  Request a VA medical opinion regarding 
the etiology of the veteran's 
intervertebral disc syndrome.  The claims 
file, including a copy of this REMAND, 
must be made available to the physician 
for review, and the reviewing physician 
should indicate that the claims folder, 
including this REMAND, was reviewed in its 
entirety.  Following a review of the 
record, including this remand and the July 
2005 opinion provided by Dr. Ebke, the 
physician should provide an opinion as to 
whether the veteran's current back 
disorder, namely, intervertebral disc 
syndrome, is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
active service, including her December 
1984 mild low back strain.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran has a current back 
disorder that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


